Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  November 9, 2017                                                                    Stephen J. Markman,
                                                                                                 Chief Justice

  153936                                                                                    Brian K. Zahra
                                                                                    Bridget M. McCormack
                                                                                          David F. Viviano
                                                                                      Richard H. Bernstein
  JESSICA A. DILLON,                                                                      Kurtis T. Wilder,
             Plaintiff-Appellee,                                                                      Justices

  v                                                        SC: 153936
                                                           COA: 324902
                                                           Isabella CC: 2012-010464-NF
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
             Defendant-Appellant.
  _________________________________________/

          On October 11, 2017, the Court heard oral argument on the application for leave to
  appeal the May 3, 2016 judgment of the Court of Appeals. On order of the Court, the
  application for leave to appeal is again considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the Court of Appeals judgment
  analyzing MCL 500.3145 and concluding that a claimant can satisfy the statute by merely
  providing notice of a physical injury.

          When interpreting statutory language, we begin with the plain language of the
  statute. Driver v Naini, 490 Mich. 239, 246-247 (2011). This is because courts must give
  effect to the Legislature’s intent, and the best indicator of that intent is a statute’s text.
  Johnson v Pastoriza, 491 Mich. 417, 436 (2012). When construing the text, we “ ‘must
  give effect to every word, phrase, and clause in a statute and avoid an interpretation that
  renders nugatory or surplusage any part of a statute.’ ” Jesperson v Auto Club Ins Ass’n,
  499 Mich. 29, 34 (2016), quoting Hannay v Dep’t of Transp, 497 Mich. 45, 57 (2014).
  “When the language is clear and unambiguous, we will apply the statute as written and
  judicial construction is not permitted.” Driver, 490 Mich. at 247, citing Danse Corp v
  Madison Hts, 466 Mich. 175, 182 (2002).

          In pertinent part, MCL 500.3145(1) states that “[a]n action for recovery of
  personal protection insurance benefits . . . may not be commenced later than 1 year after
  the date of the accident causing the injury unless written notice of injury as provided
  herein has been given to the insurer within 1 year after the accident . . . .” The statute
  later provides the “herein,” stating that “[t]he notice shall give the name and address of
  the claimant and indicate in ordinary language the name of the person injured and the
  time, place and nature of his injury.”

          When interpreting the statute, the Court of Appeals focused on the words “notice
  of injury.” It reasoned that the decision to omit the definite article from this phrase
  demonstrated that the Legislature did not want to require notice of a specific injury. For
  that, the Legislature would have used the phrase “notice of the injury,” and, therefore, the
  Court of Appeals concluded that notice of general physical injury would suffice. Then,
  observing that the statute also provided what the notice must include, the Court of
                                                                                           2

Appeals turned to the phrase “nature of his injury.” Yet here, too, it saw a reference to
something quite general. As a result, the Court of Appeals concluded that the phrase
“nature of his injury” did not demand anything more specific from a claimant.

       The Court of Appeals wrongly interpreted MCL 500.3145(1) by suggesting that a
claimant can satisfy the statute by merely providing notice that she was physically
injured. This holding ignores the requirement that the notice describe the “nature of [her]
injury.” Cf. Tattan v Detroit, 128 Mich. 650, 650-652 (1901) (holding that a Detroit City
Charter provision requiring written “notice . . . of such injury, and of the nature thereof,”
could not be satisfied by a notice simply stating that the plaintiff sustained “personal
injuries” because “[b]eyond the fact that it is an injury to the person, . . . there is no
attempt in this notice to state the nature of the injury at all”). If the Legislature had
intended for notice of general physical injury to suffice, it would have stopped at “notice
of injury.” But the Legislature required “notice of injury as provided herein,” and that
“herein” includes, “in ordinary language,” “the name of the person injured and the time,
place and nature of his injury.” The phrase “in ordinary language” indicates that the
Legislature wanted claimants to be able to give notice of injury without recourse to
specialist assistance, while the phrase “nature of his injury” refers to an injury’s inherent
characteristics. See Corley v Detroit Bd of Ed, 470 Mich. 274, 279 (2004).

       Taken together, MCL 500.3145(1) requires only the kind of notice that an ordinary
layperson can provide. A description of symptoms that are traceable to a diagnosed
injury is sufficient to constitute such notice. The statute does not require a claimant to
provide a precise medical diagnosis, as this would not constitute “ordinary language.” In
the present case, after being involved in a motor vehicle accident, the claimant provided
timely notice of injuries causing pain to her left shoulder and lower back. Years later, the
claimant sought treatment for an injury to her left hip that, according to the jury, was
caused by the same accident. Because, as the claimant’s doctor pointed out, the hip
injury could have created the lower back pain, her initial notice can be traced to the
eventual injury and was sufficient for the purposes of MCL 500.3145(1). 1 For this




1
  Compare Magness v Frankenmuth Mut Ins Co, unpublished per curiam opinion of the
Court of Appeals, issued January 19, 2010 (Docket No. 287369), amended February 5,
2010 (concluding that insufficient notice had been given when a claimant sought benefits
related to a traumatic brain injury, but had only provided specific notice of a left shoulder
bone bruise some time earlier).
                                                                                                             3

 reason, although we vacate the Court of Appeals analysis of MCL 500.3145, we
AFFIRM the Court of Appeals judgment on other grounds and DENY leave to appeal in
all other respects.




                       I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                 foregoing is a true and complete copy of the order entered at the direction of the Court.
                       November 9, 2017
      p1107
                                                                           Clerk